Case 2:21-cv-00235-JRG-RSP Document 1 Filed 06/29/21 Page 1 of 7 PageID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

DEREK ELROD,                                        §
                                                    §
            Plaintiff,                              §
                                                    §
V.                                                  §   Civil Action No. __________________
                                                    §
SEDGWICK CLAIMS MANAGEMENT                          §
SERVICES, INC.                                      §
                                                    §
            Defendant.                              §

                                               COMPLAINT

       Plaintiff Derek Elrod (“Plaintiff”), for his Complaint against Defendant Sedgwick

Claims Management Services, Inc. (“Defendant”), would show as follows:

                                    Parties, Jurisdiction and Venue

       1.        Plaintiff is an individual.

       2.        Defendant is a corporation and, on information and belief, may be served

through its registered agent for service of process, Corporation Service Company D/B/A CSC-

Lawyers Inc., 211 E. 7th Street, Suite 620, Austin, Texas 787013. Jurisdiction is proper on the

ground of the existence of a federal question under 28 U.S.C. § 1331 based on Plaintiff’s claim

under the Employee Retirement Income Security Act, 29 U.S. C. §1001 et seq. ("ERISA").

       4.        Venue is proper.




COMPLAINT – Page 1
Case 2:21-cv-00235-JRG-RSP Document 1 Filed 06/29/21 Page 2 of 7 PageID #: 2




                                             Facts

       5.      Plaintiff is employed by AT&T, and through such employer, covered by a short-

term disability benefits policy and long-term disability benefits policy administered and insured

by Defendant through an employee benefits plan named AT&T Mobility Disability Benefits

Program for Southwest Bargained Employees. As of August 9, 2017, Plaintiff could,

intermittently, not work as a result of chronic dysautonomia and postural orthostatic tachycardia

syndrome, attention deficit, chronic fatigue, body pain, brain fog, shortness of breath and

dizziness from standing and made a claim to benefits under the short-term disability benefits

policy. Plaintiff received short-term disability benefits from August 16, 2017 through July 5,

2018 and from February 22, 2020 through February 27, 2020. Plaintiff then could not work

because of the condition referred to above from March 2, 2020 to April 19, 2020. Despite

attempting to work from April 20, 2020 to May 29, 2020, beginning May 30, 2020, Plaintiff

became unable to work due to the same conditions referred to above.

       6.      By letter dated April 8, 2020, Defendant denied short-term disability benefits to

Plaintiff beginning March 2, 2020. Defendant alleged there was no clinical evidence to support

Plaintiff’s disability. Defendant then reversed its decision and approved benefits for March 2,

2020 through April 19, 2020.

       7.      From May 30, 2020 through June 6, 2020, Defendant did not pay Plaintiff

benefit, purportedly because of a waiting period. However, Defendant did not provide Plaintiff

with any documentation which stated any waiting period was applicable to his claim. Based

on information received from a representative of Defendant in its appeals department, Plaintiff

believed no waiting period was applicable when unable to work due to a recurring condition

COMPLAINT – Page 2
Case 2:21-cv-00235-JRG-RSP Document 1 Filed 06/29/21 Page 3 of 7 PageID #: 3




for which he had previously been awarded benefits. By letter dated June 10, 2020, Plaintiff

accordingly appealed Defendant’s April 8, 2020 denial of short-term disability benefits as to

the period beginning April 20, 2020.

         8.    On June 6, 2020, Plaintiff again attempted unsuccessfully to return to work.

         9.    By letter dated July 7, 2020, Defendant reiterated its April 10, 2020 denial of

benefits to Plaintiff under the short-term disability policy for any period on or after April 20,

2020.

         10.   By letter dated July 20, 2020, Defendant provided Plaintiff with reports from

independent physician advisors and solicited a response from Plaintiff and stated a decision

would be rendered by October 23, 2020. By letter dated September 8, 2020, Defendant again

stated there was no clinical evidence of Plaintiff’s disability from June 6, 2020, when Plaintiff

attempted unsuccessfully to return to work. Plaintiff, therefore, provided Defendant with

supplemental medical records on August 31, 2020 and September 15, 2020.

         11.   By letter dated October 6, 2020, Plaintiff responded to the peer review reports

of the independent physician advisors enclosed with Defendant’s July 20, 2020, letter and

reminded Defendant that Plaintiff continued to suffer from the same condition referred to

above.

         12.   Plaintiff attempted to return to work on several occasions between November

24, 2020, and March 1, 2021, but was unsuccessful due to continued relapses of the condition

referred to above.

         13.   By letter dated October 27, 2020, Plaintiff appealed the denial of short-term

benefits due but not paid for prior periods and continued to supplement with relevant medical

COMPLAINT – Page 3
Case 2:21-cv-00235-JRG-RSP Document 1 Filed 06/29/21 Page 4 of 7 PageID #: 4




records and also provided responses to peer review reports obtained by Defendant on February

4, 2021 and March 15, 2021. Additionally, Plaintiff tried to return to work on November 24,

2020, but then could not work from December 17, 2020 through March 24, 2021 based on the

condition referred to above.

        14.     By letter dated May 3, 2021, Defendant was again denied short-term disability

benefits for July 4, 2020 through November 23, 2020 but granted short-term disability benefits

for the period June 6, 2020 through July 3, 2020. Defendant also denied short-term disability

benefits to Plaintiff from December 20, 2020 through March 1, 2021.

        15.     In its May 3, 2021 denial and prior denials of short-term disability benefits to

Plaintiff, Defendant improperly relied upon a standard of disability distinct from that provided

for in the governing policy, improperly ignored Plaintiff’s medical condition and testing of such

condition and specific determinations of Plaintiff’s disability based on such condition,

improperly ignored certain medical records of Plaintiff, improperly misrepresented certain

medical records of Plaintiff, improperly dismissed the significance of other medical records of

Plaintiff and improperly ignored other statements of Plaintiff’s impairments.

        16.     In connection with its disposition of the claims of Plaintiff under the short-term

disability benefits policy, including its denial of short-term disability benefits to Plaintiff by its

May 3, 2020 denial, Defendant engaged in conduct not consistent with its fiduciary duty to

Plaintiff under ERISA and in violation of provisions of ERISA and regulations promulgated

pursuant to ERISA, including Section 1133(2) of ERISA, requiring that a participant whose

claim for benefits has been denied be afforded a reasonable opportunity for a full and fair review

by the appropriate named fiduciary of the decision denying his claim, one or more of the

COMPLAINT – Page 4
Case 2:21-cv-00235-JRG-RSP Document 1 Filed 06/29/21 Page 5 of 7 PageID #: 5




requirements of 29 CFR 2560.503-1(b)(5) that benefit claim determinations be made in

accordance with governing plan documents and that plan provisions be applied consistently

with respect to similarly situated claimants, the requirements of 29 CFR 2560.503-1(g) as to

the content of any adverse benefit determination, the requirement of 29 CFR 2560.503-

1(h)(2)(iv) that a fiduciary take “into account all comments, documents, records and other

information submitted by the claimant relating to the claim without regard to whether such

information was submitted or considered in the initial benefit determination,” the requirement

of 29 CFR 2560.503-1(h)(3)(iii) that any medical judgment must be the result of consultation

with a health care professional with appropriate training and experience in the field of medicine

involved in the medical judgment, the requirement of 29 CFR 2560.503-1(h)(3)(iv) that any

medical or vocational experts whose advice was obtained in connection with an adverse benefit

determination by identified without regard to whether the advice was relied upon in making the

benefit determination, the requirement of 29 CFR 2560.503-1(h)(3)(v) that any health care

professional consulted in connection with any adverse benefit determination be an individual

who was not consulted with the adverse benefit determination that was the subject of the appeal,

nor a subordinate of such individual, and the requirements of 29 CFR 2560.503-1(j) as to the

manner and content of a benefit determination on review.

       17.     Based on the terms of the governing short-term disability policy and long-term

disability benefits policy, Defendant’s denials of benefits are subject to de novo review and, so

reviewed, must be determined to have been wrong, Alternatively, based on Defendant’s

violation of one or more requirements of 29 CFR 2560.503-1, Defendant’s denials of benefits

are subject to de novo review and, so reviewed, must be determined to have been wrong. Again

COMPLAINT – Page 5
Case 2:21-cv-00235-JRG-RSP Document 1 Filed 06/29/21 Page 6 of 7 PageID #: 6




in the alternative, in the event Defendant’s denial of benefits are subject to review only for

abuse of discretion, Defendant, to the extent of any discretion, abused such discretion.

                                            Claims

         18.    For his first cause of action, Plaintiff would show that Defendant wrongfully

denied benefits due to his under the short-term disability benefits policy for one or more

periods, including July 4, 2020 through November 23, 2020 and December 24, 2020 through

March 1, 2021. Defendant is accordingly liable under Section 1132(a)(l)(B) of ERISA for all

short-term disability benefits due but not paid to Plaintiff under the short-term disability

benefits policy, prejudgment interest thereon and his attorney's fees and expenses and costs of

court.

                                          Alternative Relief

         19.    In light of Defendant’s violation of one or more requirements of 29 CFR

2560.503-1, remand of Plaintiff’s claim against Defendant for further administrative review

may be appropriate prior to full adjudication by this Court of Plaintiff’s claim, and Plaintiff

accordingly reserves the right to seek remand.

         WHEREFORE, Plaintiff prays this Court grant him judgment against Defendant for all

appropriate relief.




COMPLAINT – Page 6
Case 2:21-cv-00235-JRG-RSP Document 1 Filed 06/29/21 Page 7 of 7 PageID #: 7




                                         Respectfully submitted,


                                         /s/ Robert E. Goodman, Jr.
                                         Robert E. Goodman, Jr.
                                         State Bar No. 08158100
                                         reg@kilgorelaw.com
                                         Kilgore & Kilgore, PLLC
                                         3109 Carlisle Street
                                         Dallas, Texas 75204
                                         (214) 379-0823
                                         (214) 379-0840 (telecopy)

                                         COUNSEL FOR PLAINTIFF




COMPLAINT – Page 7
